Title: To James Madison from John Henshaw, 10 October 1824
From: Henshaw, John
To: Madison, James


        
          Sr.
          10 Octr 1824
        
        Your man Jesse has applid very presingly to me to purchase him in order that he may go with his wife and says you are willing to take three hundred dollars for him. If his statement as to the price be correct I must take him and send him to my son James for realy I am unable to withstand his solicitations. This address is at Jesse request and should he be mistaken in the price or has applid to me without your approbation I should be very sorry to be thought troublesome—write me by Jesse and I will send you the money tomorrow. Respectfully yours
        
          John Henshaw
        
      